     Case 2:16-cv-01033-MCE-DMC Document 55 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                    Case No. 2:16-cv-01033 MCE DMC P
11   VERNON RUBIDOUX,
                                                    ORDER
12                                     Plaintiff,

13                   v.

14

15   J. MACOMBER, et al.,

16                                   Defendants.

17

18         GOOD CAUSE APPEARING,

19         IT IS ORDERED that Defendants’ Joint Motion to Modify the Scheduling Order is

20   GRANTED. The last day to file dispositive motions is now February 4, 2021.

21

22   Dated: October 30, 2020
                                                          ____________________________________
23                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
                                                            [Proposed] Order (2:16-cv-01033 MCE DMC (PC))
